342 Ill. App. 453 (1951)
96 N.E.2d 820
Johanne Donnelly, Minor, by Joseph Donnelly, Father and Next Friend Appellant,
v.
Real Estate Management Corporation et al., Defendants below. Hyde Park-Lake Park Building Corporation et al., Appellees.
Gen. No. 45,262.
Illinois Appellate Court.
Opinion filed January 29, 1951.
Released for publication March 2, 1951.
William H. Arpaia, for appellant.
Hinshaw & Culbertson, for appellee.
Oswell G. Treadway, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE TUOHY.
Affirmed.
Not to be published in full.